Citation Nr: 0806086	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-28 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability as secondary to a service-connected right ankle 
disability.

2.  Entitlement to service connection for left shoulder 
disability as secondary to a service-connected right ankle 
disability.

3.  Entitlement to service connection for a low back 
disability as secondary to a service-connected right ankle 
disability.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to April 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran was afforded a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2007.  A 
transcript of the testimony offered at this hearing has been 
associated with the record.  

The issues of entitlement to service connection for a left 
shoulder disability and a low back disability, as well as 
entitlement to a TDIU, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's bilateral knee disability, first noted in 
August 2004, has been chronically worsened by his service-
connected right ankle disability.




CONCLUSION OF LAW

Entitlement to service connection for additional disability 
of the bilateral knees as a result of aggravation by service-
connected right ankle disability is established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, need not be addressed at this time.  

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury, or that 
service-connected disease or injury has chronically worsened 
the nonservice-connected disability for which service 
connection is sought.  38 C.F.R. § 3.310(a) (2005); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  A finding of 
secondary service connection requires competent medical 
evidence to connect the asserted secondary disability to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

The veteran's service medical records are silent with respect 
to incurrence of a bilateral knee disability.  Upon 
separation, the veteran declined a separation physical 
examination.  The veteran's service medical records show that 
he injured his right ankle in service.  He has been granted 
service connection for a right ankle disability.  

The earliest evidence of a bilateral knee disability appears 
in a VA treatment record dated in August 2004.  At the time, 
the veteran presented complaining of pain in the knees, with 
an onset of about a year prior. 

In February 2005, the veteran received a VA examination to 
address his claimed bilateral knee disability.  At the time, 
the veteran reported that his knees had been hurting and 
bothering him for the past 15 years.  Physical examination of 
the knees resulted in diagnoses of bilateral knee meniscal 
tear and bilateral knee osteoarthritis.  The examiner stated 
that it was as likely as not that the veteran's antalgic gait 
due to his right ankle injury had led to altered gait 
mechanics, which could have irritated, or in part aggravated, 
his bilateral knee injury.  The examiner did not feel that 
the veteran's current knee conditions were the sole result of 
the right ankle disability, but did feel that they were at 
least 50 percent irritated or aggravated by an antalgic gait 
caused by his service-connected right ankle disability. 

At his December 2007 hearing, the veteran testified that he 
remembered having fluid drained from his knees during his 
period of service but contended that his current knee 
disabilities were the result of his service-connected right 
ankle disorder.  

Affording the veteran the benefit of the doubt, secondary 
service connection for additional bilateral knee disability 
is established.  Although the evidence does not establish 
that the veteran directly incurred a bilateral knee 
disability in service or as a result of service-connected 
disability, the February 2005 VA examiner stated, in essence, 
that it was at least as likely as not that a bilateral knee 
disability has been chronically aggravated, to a degree of 50 
percent, by the veteran's service-connected right ankle 
disability.  The examiner indicated 50 percent as the 
baseline for additional disability.  This is the extent of 
the competent medical evidence regarding the etiology of the 
veteran's right knee disability and brings the evidence into 
equipoise that the veteran has additional bilateral knee 
disability that is secondary to his service-connected right 
ankle disability, through aggravation.  See Allen, 7 Vet. 
App. 439.  Accordingly, under the benefit-of-the-doubt rule, 
service connection for additional bilateral knee disability 
is established.  


ORDER

Entitlement to secondary service connection for additional 
bilateral knee disability by aggravation is granted.




REMAND

At his December 2007 hearing the veteran testified that he 
had first received VA treatment in approximately 1996.  There 
are no VA records from this time in the claims file and the 
earliest VA records in the claims file are dated in October 
2003.  Moreover, the latest VA medical records associated 
with the file are dated in March 2007 and the veteran has 
stated that he has continually received care through VA.  
Accordingly, it appears that there may be outstanding VA 
records relevant to the claims on appeal and those records 
should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 
(1992); 38 C.F.R. § 3.159(c) (2007). 

The issues of entitlement to service connection for a left 
shoulder disability and low back disability, as well as the 
evaluation of the veteran's bilateral knee disability, are 
inextricably intertwined with the issue of entitlement to a 
TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).  Thus, the Board will defer action on these 
issues.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the veteran's VA 
medical records from the Gainsville VA 
facility for the periods from 1996 to 
October 2003 and from March 2007 to the 
present.  If any such records are 
unavailable, a notation to this effect 
should be made in the claims file.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
adjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


